DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 08 February 2021 is acknowledged and entered.  Following the amendment, claims 3, 11 and 12 are amended, and the new claim 24 is added.    
Currently, claims 1, 3, 7-14 and 24 are pending and under consideration. 

Withdrawal of Objections and Rejections:
The rejection of claims 11-13 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 3 remains rejected and the new claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 3.  
Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 4 of the response, the applicant argues that the claim is amended to recite a subject that achieves after at least 24 weeks of treatment with the antibody a sleep VAS of at least 4.1.
This argument is not persuasive because it is unclear how such amendment, i.e., replacing “achieve … a change from BL greater than the change from BL obtained after at least 21 weeks of treatment with placebo” with “achieves … a sleep VAS of at least 4.1”, would make a difference as neither can be controlled or predicted, even more so for “achieves … a sleep VAS of at least 4.1” or “at least 23.07” (new claim 24).  Once a therapy is administered, the outcome would be inherent, and cannot be predicted, controlled or demanded, which is further evidenced by “at least 4.1” and “at least 23.07”, which vary significantly after the identical treatment.   

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24 recites “achieves … a sleep VAS of at least 23.07”; however, according to the specification, VAS “23.07” represents a calculated mean change from BL (page 35, Table 1), i.e., an average value of various individual values from different patients, which does not represent an “at least” value.  This is a new matter rejection.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), or Jasson et al. (US 9,943,594, 4/17/2018), and further in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at pages 4-5.  
Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues that the instant specification unexpectedly shows that after at least 24 weeks of treatment, a change from baseline in sleep VAS of at least about 23.07 is achieved; that based on the teachings of the cited prior art references, one of ordinary skill in the art would not have expected this result, as none of these references discloses the sleep VAS of patients; that the claimed antibody possesses superior and unexpected properties compared to tocilizumab, as evidenced by the Clinical Trial NCT02031471 (1/9/2014), which is directed to a study of subcutaneous tocilizumab in participants with active RA, wherein a secondary outcome measurement includes change from baseline in patient quality of sleep VAS at different weeks such as week 24; and the participants received a fixed dose of 162 mg tocilizumab once weekly and experienced at week 24 a change from baseline in sleep VAS of only about 21.93; which is significantly less than for the claimed antibody (23.07); that the unexpected higher change in the baseline in sleep VAS by the claimed antibody is also achieved using about half of the amount of antibody that is required in the treatment from the Clinical Trial NCT02031471 (once every two weeks vs. once weekly; and a person skilled in the art would clearly not expect such significant increase in the change in the baseline in sleep VAS using an antibody treatment that requires such a low dosage; and that as provided in the M.P.E.P., "[e]vidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness."
This argument is not persuasive for the following reasons: first, as discussed above, 23.07 is not an “at least” VAS value, instead, it is a calculated mean/average VAS value.  Additionally, it is unclear as to why it is unexpected, because Fragiadaki teaches that treatment of RA patients with an antibody against the IL-6R (tocilizumab) is associated with rapid and significant improvement in sleep quality and daytime sleepiness; and Jasson teaches the use of another antibody against the IL-6R (sarilumab) for treating RA.  As such, it would have been obvious to use either tocilizumab or sarilumab to treat RA.  Therefore, the result would have been inherent, not unexpected.  Further, said secondary outcome measurement in sleep VAS and the value of about 21.93 in NCT02031471 were not available before the effective filling date of the instant application; thus, the comparison is irrelevant.  Furthermore, with respect to the argument of using about half of the amount of antibody as required in NCT02031471, there is no evidence such an amount of tocilizumab would not achieve a similar effect, as it was never tested.  Furthermore, even if such data were available, a value of about 22 (21.93) and a value of about 23 (23.07) seem quite comparable, and are hardly “significantly less”.  Some difference in effect between different agents are not unexpected; but more importantly, the instant result would be an inherent property of the method taught by the combined teachings of the cited prior art references.  


Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 7, 8 and 10-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594 in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at pages 6-7.  
Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that none of the claims of the Jasson patent recite a method of improving quality of sleep as the method of the subject claims, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the Jasson patent; that Jasson claims are directed to treating RA in subjects while the instant claims are directed to a method of improving quality of sleep in subjects having RA and sleep disturbance; that the specification shows unexpected results for reasons presented above:  after at least 24 weeks of treatment, a change from baseline in sleep VAS of at least about 23.07 is achieved, and the claimed antibody possesses superior and unexpected properties with a significantly higher change from baseline in sleep VAS compared to tocilizumab; that the claims of Jasson patent, alone or combined with Fragiadaki, do not disclose the sleep VAS of patients; and a person skilled in the art would clearly not expect such significant increase in the change in the baseline in sleep VAS using an antibody treatment that requires such a low dosage. 
This argument is not persuasive for the reasons of record and above.  The claims of Jasson patent combined with the teachings of Fragiadaki teach that an IL-6R antibody can be used to treat RA (anti-inflammation) as well as RA with sleep disturbance; therefore, the combination renders the claimed method obvious.  Further, again, the recited sleep VAS values would be inherent for the method taught by the combined teachings of the claims of Jasson patent and Fragiadaki; it is out of any one’s hand and cannot be controlled or predicted, therefore, carries no patentable weight here.  

Claims 1 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10-14, 16-18 and 21-31 of copending Application No. 15/910,733 and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 7.  

Claims 1, 3, 7-9 and 11-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-11 and 22-33 of Application No. 14/350,973 (now issued as US 10,927,435), and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 7.  

Claims 1, 3, 7, 8 and 10 remain provisionally rejected, and the new claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of copending Application No. 15/034,531, and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 7.  

Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 9 of the response, the applicant made similar argument as that above: the cited claims of these three applications don't teach or suggest treating patients with a sleep disturbance, let alone treating patients with sleep disturbance to achieve a change from baseline in sleep VAS of at least about 23.07 as in the method of the subject claims, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the 15/910,733, 14/350,973, and 15/034,531 patent applications. Fragiadaki fails to cure the deficiencies of the claims of the three patent applications for at least the reasons set forth above.
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,080,248 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at pages 7-8.  
Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 10 of the response, the applicant repeated the similar argument as that for the above rejections: applicants reiterate that the claims of Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above, as the claim of patent '248 does not teach or suggest treating patients with sleep disturbance, let alone treating patients with sleep disturbance to achieve a change from baseline in sleep VAS of at least about 23.07 as in the method of the subject claims, and one of ordinary skill in the art would not arrive at the subject claims based on the claim of the patent '248. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,192,741 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 8.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,568,721 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 8.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No. 9,308,256 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 8.  

Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11 of the response, the applicant made similar argument as that above: applicants reiterate that the claims of the Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above, as the cited claims of the three U.S. patents don't teach or suggest treating patients with sleep disturbance, let alone treating patients with sleep disturbance to achieve a change from baseline in sleep VAS of at least about 23.07 as in the method of the subject claims, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of these three patents; and  Jasson and Fragiadaki fail to cure the deficiencies of the claims of these patents for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7,582,298, and in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at pages 8-9.  
Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 12 of the response, the applicant made similar argument as that above: applicants reiterate that the claims of the Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above, as the cited claims of Patent '298 don't teach or suggest treating patients with sleep disturbance, let alone treating patients with sleep disturbance to achieve a change from baseline in sleep VAS of at least about 23.07 as in the method of the subject claims, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of patent '298; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the patent '298 for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,173,880 (provided by applicants) in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 9.  

Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,072,086 in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 10.  
Claims 1, 3 and 7-14 remain rejected, and the new claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32-58 of copending Application No. 16/100,020 (now allowed), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at page 10.  

Applicants argument filed on 08 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 13 of the response, the applicant made similar argument as that above: applicants reiterate that the claims of the Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above, as the cited claims of U.S. Patent Nos. 9,173,880 and 10,072,086 and U.S. Patent Application No. 16/100,020 don't teach or suggest treating patients with sleep disturbance, let alone treating patients with sleep disturbance to achieve a change from baseline in sleep VAS of at least about 23.07 as in the method of the subject claims, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the 9,173,880 and 10,072,086 patents and 16/100,020 patent application; and Jasson and Fragiadaki fail to cure the deficiencies of these claims for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

At page 14 of the response, the applicant argues that the Office Action has not provided the required claim-by-claim analysis for prima facie cases of non-statutory double patenting, as required by MPEP § 804(II)(B)(2); that it is impermissible to combine claims, or elements from multiple claims when performing a double patenting analysis; and that a claim must be interpreted in terms of the invention it defines, not what it discloses.  
This argument is not persuasive for the following reasons: applicant has filed/patented 
claims to inventions that are not patentably distinct in a number of applications; and the representative patents or applications (the remaining follow the same patterns, respectively) were explained in detail in the double patenting rejections of the instant case (last Office Action).  In addition, the logic and rationale here is the same or similar to that in the prior art rejection (same references cited), which was also addressed in great details.  It is, therefore, unclear what is not clear to the applicant and what point applicant is trying to make, with respect to trying to overcome the double patenting rejections.  Further, contrary to applicants argument, the rejections are based entirely on what is claimed, and it is the claims of the patents or applications, which are interpreted in terms of the invention they define, and no disclosure of any of the patents or applications is used in the double patenting rejections.  Therefore, merely argument is unpersuasive.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/6/21